WINFREE, Justice,
concurring.
I agree with the court's conclusion that the summary judgment ruling in favor of ASM Capital II. L.P., must be reversed and the matter remanded for trial on the reasonableness of ASM's reliance on Katie Land's position as "accounting manager" for apparent authority to enter into the contract on behalf of Airline Support, Inc. There is no dispute that ASM sent its offer to Airline Support's "A/R-Credit Manger" at its Anchorage office, that Airline Support routed the mail to Land, that Land was Airline Support's "accounting manager," and that Land responded to ASM using that title on Airline Support letterhead. In my view it is unnecessary to delve into questions about whether Airline Support's internal workings were or were not manifested to ASM for purposes of apparent authority or what may or may not be manifested by the mere use of company letterhead. I therefore do not join in that portion of today's decision. The only issue reasonably in dispute is the issue remanded for trial: whether Land's company title of "accounting manager" would reasonably manifest apparent authority to enter into the con*611tract tendered by ASM. I agree with this portion of today's decision.